UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6172


KENDINYA HALL,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of VA DOC,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00123-REP-RCY)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kendinya Hall, Appellant Pro Se. Donald Eldridge Jeffrey, III, Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kendinya Hall seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

the petition be dismissed as time-barred and advised Hall that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Hall has

waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              DISMISSED




                                            2